

Exhibit 10.2
 
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
(II) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS IN WHICH DECISIONOPINT SYSTEMS, INC. HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE.
 
15% SENIOR SUBORDINATED SECURED PROMISSORY NOTE
 
$_____________--
 

 Issue Date:   As of December 17, 2009     Note No.:  DSI-1    

 
FOR VALUE RECEIVED, DECISIONPOINT SYSTEMS, INC. (the “Company”) hereby promises
to pay to the order of _______________________. or its successors, assigns and
legal representatives (the “Holder”), at 15 Valley Drive, Greenwich, Connecticut
06851, or at such other location as the Holder may designate from time to time,
the aggregate principal sum of _________________________________, in lawful
money of the United States of America, together with interest thereon at a rate
of fifteen (15%) percent per annum (the “Interest Rate”).  Capitalized terms
used in this Note (this “Note”), unless indicated otherwise, have the respective
meanings assigned to them in the Purchase Agreement (as defined below).


1. Note Issuance.  This Note and other similar notes (collectively, the “Notes”)
were issued pursuant to a Securities Purchase Agreement, dated of even date, by
and among the Company, the Holder, other holders of Notes and the other
signatories thereto (the “Purchase Agreement”).  The Holder is entitled to all
of the rights provided in the Purchase Agreement and the other Transaction
Documents (as defined below), as if such provisions were expressly incorporated
within.  The date this or any other Note is issued is defined as the “Issuance
Date.”
 
2. Maturity.
 
(a) Unless prepaid by the Company pursuant to and in accordance with Section 3
hereof, this Note shall mature on May 31, 2011 (the “Base Period Maturity
Date”).  On the Base Period Maturity Date, unless otherwise prepaid in
accordance with the provisions hereof, one hundred fourteen percent (114%) of
the then outstanding principal balance (the “Base Period Applicable Accrued
Value”) and any accrued and unpaid interest due and owing on the Note shall be
immediately paid by the Company to the Purchaser.  Notwithstanding anything to
the contrary provided herein or elsewhere, the Company shall pay, beginning on
March 31, 2010, partial monthly amortization payments of $50,000, which will
reduce the outstanding principal amount of the Note by $46,728 and continue
making payments of principal pursuant to and in accordance with Schedule A
(which Schedule A shall also breakout for each Purchaser all amortization and
interest payments to be paid to each Purchaser), attached hereto and made a part
hereof (the amounts payable hereunder being the “Applicable Accrued Value”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) So long as no Event of Default (as hereinafter defined) has occurred and is
continuing and no event has occurred which with the giving of notice or the
passage of time or both would constitute an Event of Default, the Company shall
have the option to extend the maturity of this Note until November 30, 2011 (the
“Extended Period Maturity Date”) by providing written notice to the Holder at
least thirty (30) days prior to the Base Period Maturity Date.  On the Extended
Period Maturity Date, unless otherwise prepaid pursuant to and in accordance
with the provisions hereof, one hundred fourteen percent (114%) of the
outstanding principal balance (the “Extended Period Applicable Accrued Value”)
and any accrued and unpaid interest due and owing on the Note shall be
immediately paid by the Company to the Purchasers.  If this Note is extended
pursuant to this Section 2(b), notwithstanding anything to the contrary provided
herein or elsewhere, the Company shall increase its then applicable monthly
amortization payments, beginning on March 31, 2011, by paying partial monthly
amortization payments of $125,000, which will reduce the outstanding principal
amount of the Note by $109,649 and continue making payments of principal
pursuant to and in accordance with Schedule B (which Schedule B shall also
breakout for each Purchaser all amortization and interest payments being paid to
each Purchaser), attached hereto and made a part hereof.
 
3. Calculation and Payment of Interest.
 
(a) This Note shall bear interest (“Interest”) at a rate equal to fifteen (15%)
percent (the “Interest Rate”) per annum on a 360-day year basis.  Interest shall
be payable monthly in arrears commencing on December 31, 2009, and continuing on
the last day of each succeeding month on all outstanding principal until all
amounts owed under the Note shall be fully repaid and shall be payable in full
on the earlier of (i) the Base Period Maturity Date or the Extended Period
Maturity Date, as the case may be, and (ii) the Prepayment Date (as defined in
Section 4 hereof, as the case may be); provided, however, that notwithstanding
anything to the contrary provided herein or elsewhere any interest accruing on
overdue amounts pursuant to Section 3(b) hereof shall be payable on
demand.  Interest shall be calculated on a simple interest basis and shall
accrue monthly and be payable monthly, in arrears.
 
(b) The Company agrees that upon the occurrence and during the continuation of
an Event of Default, whether or not the Holder has accelerated payment of this
Note, or after judgment has been rendered on this Note or after the Base Period
Maturity Date or Extended Period Maturity Date, as the case may be, the unpaid
principal of all advances shall bear interest on all amounts which are not paid
or reimbursed to the Holder at an annual rate equal to nineteen and one-half
percent (19.5%) and Holder shall be entitled to reasonable attorneys’ fees,
costs and expenses incurred in the collection of the amount of non-payment on
the Note or any accrued but unpaid interest thereon.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) All payments to be made by the Company hereunder or pursuant to the Note
shall be made, without setoff or counterclaim, in lawful money of the United
States and in immediately available funds.
 
4. Prepayment.
 
(a) Voluntary Prepayment.  All or any portion of the Note  may be prepaid by the
Company on or after the tenth (10th) business day (the “Prepayment Date”)
following receipt by Holder of written notification from the Company of the
Company’s intent to prepay the Note.  All prepayments of principal made during
the Initial 12 Month Note Period (as defined below), will be repaid at the
Initial 12 Month Period Prepayment Amount (as defined).  All prepayments of
principal made during the Second 12 Month Note Period (as defined below) will be
repaid at the Second 12 Month Period Prepayment Amount (as defined below).
 
(b) Mandatory Prepayment.
 
(i) Upon a “Change in Control” (as hereinafter defined) or in the event that the
Company consummates an “Asset Disposition” (as hereinafter defined) all
obligations (including principal and interest together with costs and expenses,
including, without limitation, reasonable fees, charges and disbursements of
counsel) shall become immediately due and payable in preference to all other
claim holders of the Company (except claims by the Senior Bank pursuant to the
Senior Credit Agreement) in an amount equal to, if any such event occurs (i) on
or prior to the date twelve (12) months from the Issuance Date (the “Initial 12
Month Note Period”), one hundred seven percent (107%) of the then outstanding
principal balance of this Note, plus all accrued but unpaid interest thereon
(the “Initial 12 Month Period Prepayment Amount”), or (ii) on the date
commencing on the date following the Initial 12 Month Note Period (the “Second
12 Month Note Period”), one hundred fourteen percent (114%) of the then
outstanding principal balance of this Note, plus all accrued but unpaid interest
(the “Second 12 Month Period Prepayment Amount”).  The Company shall give
written notice to the Holder of any Asset Disposition and/or Change in Control
at least ten (10) and not more than sixty (60) Business Days prior to the
consummation of same.  Nothing contained in this Section 4 shall be deemed
consent by the Holder to the consummation of any Asset Disposition and/or Change
of Control.
 
(ii) For purposes hereof the following terms shall have the following meaning:
 
“Asset Disposition” shall mean the merger, acquisition, sale, lease, assignment
or other transfer for value (each a “Disposition”) by the Company or any
Subsidiary to any person of all or substantially all of the assets of the
Company.
 
“Change in Control” means either (i) the current equity owners of the Company
cease to own a majority of the outstanding equity of the Company, or a majority
of the voting control of the Company; or (ii) the current Board of Directors is
changed so that a majority of current directors are no longer Directors.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Prepayments Generally.
 
(i) The Company shall give written notice to the Holder of the amount and date
of any voluntary prepayment of this Note not less than ten (10) business days
prior to the date of such prepayment.  Upon notice of prepayment being given by
the Company, the Company covenants and agrees that it will pay the prepayment
amount set forth in such notice, on the date fixed for prepayment in such
notice, together with interest accrued and unpaid thereon to the date fixed for
such prepayment and together with any applicable costs and expenses.  The
principal amount to be prepaid will be the Initial 12 Month Period Prepayment
Amount or the Second 12 Month Period Prepayment Amount (as the case may be) on
any such prepayment.
 
(ii) Voluntary and Mandatory prepayments of this Note shall all be subject to
payment of the Initial 12 Month Period Prepayment or the Second 12 Month Period
Prepayment Amount, as the case may be.
 
5. Negative Covenants.  Other than as expressly provided in the Purchase
Agreement, the Company agrees that, so long as any amount payable under this
Note remains unpaid (including, but not limited to, principal and/or accrued but
unpaid interest), it will not, and will cause its Subsidiaries not to, directly
and/or indirectly without the prior written consent of the Holder:
 
(a) other than (i) existing obligations to Silicon Valley Bank (the “Senior
Bank”), pursuant to the Loan and Security Agreement, as amended, pursuant to the
Amendment to the Loan and Security Agreement, dated March 19, 2009 between the
Senior Bank, the Company and the other parties thereto (collectively, the
“Senior Credit Agreement”), and (ii) obligation set forth in the Transaction
Documents, create, incur, guarantee, issue, assume or in any manner become
liable in respect of, any obligation: (i) for borrowed money, other than trade
payables incurred in the ordinary course of business; (ii) evidenced by bonds,
debentures, notes, or other similar instruments; (iii) in respect of letters of
credit or other similar instruments (or reimbursement obligations with respect
thereto), except letters of credit or other similar instruments issued to secure
payment of trade payables arising in the ordinary course of business consistent
with past practices; (iv) to pay the deferred purchase price of property or
services, except trade payables arising in the ordinary course of business
consistent with past practices; (v) as lessee under capitalized leases other
than capitalized leases with, in the aggregate, payments less than $50,000
entered into in the ordinary course of business; (vi) secured by a Lien (as
defined below) on any asset of the Company whether or not such obligation is
assumed by the Company; and (vii) of any other person or entity;
 
(b) other than (i) expressly permitted by the Senior Credit Agreement and/or
(ii) the Transaction Documents, to create, incur, assume or suffer to exist any
lien, claim, pledge, charge, security interest or encumbrance of any kind (the
“Liens”) on any asset of the Company, or
 
(c) declare, pay, make and/or increase (i) any dividend, interest, distribution
and/or other payment on any securities of the Company (other than the Notes and
indebtedness under the Senior Credit Agreement); and/or (ii) any payment on
account of the purchase, redemption, retirement or acquisition of any securities
of the Company (other than the Notes and indebtedness represented by the Senior
Credit Agreement).
 
 
4

--------------------------------------------------------------------------------

 
 
(d) increase the Company’s aggregate payroll, including, but not limited to,
consulting fees, bonuses and/or payments of any kind from the Company’s
aggregate payroll (the “Payroll”) as of September 30, 2009 by more than twenty
(20%) percent in any fiscal year from the prior year’s Payroll.
 
(e) the Company shall not enter into any transaction or series of transactions,
whether or not in the ordinary course of business with any Affiliate other than
with Cape Systems, Inc. (‘Cape”) and iTEK Services, Inc. (“iTEK”), which such
transactions with Cape and iTEK shall be (i) disclosed in detail to the
Purchasers, including, but not limited to, all terms of the transaction, and
(ii) on terms and conditions at least as favorable to the Company in a
comparable arms-length transaction with a person other than an Affiliate.
 
(f) except for any financing (i) in which Lane Capital, Inc. raises capital for
the Company, and/or (ii) raised to effectuate the acquisition of an entity in
the same industry as the Company with revenues in excess of $30,000,000 for its
last fiscal year, dilute the equity ownership of the Purchasers in the Company.
 
(g) repay any accrued but unpaid salaries, consulting fees and/or other payments
owed by the Company and/or any Subsidiary to employees of the Company and/or its
Subsidiaries and/or any other person.
 
(h) effectuate any sales and/or transfers of any of its assets and/or create any
new subsidiaries; and
 
(i) issue any securities to Affiliates; and
 
(j) take or do any actions prohibited by the Purchase Agreement and/or any of
the other Transaction Documents.
 
6. Affirmative Covenants.  The Company agrees that so long as any amounts
payable under their Notes remains unpaid, the Company shall and shall cause its
subsidiaries to:
 
(a) Promptly pay and discharge all taxes, assessments and governmental charges
or levies imposed upon its income and profits., or upon any of its property,
before the same shall become delinquent, as well as all claims for labor,
materials and supplies which, if unpaid, might become a lien or charge upon such
properties or any part thereof; provided, however, that the Company shall not be
required to pay and discharge any such tax, assessment, charge, levy or claim so
long as the validity thereof shall be contested in good faith, by appropriate
proceedings and the Company shall set aside on its books adequate reserves in
accordance with generally accepted accounting principles (“GAAP”) with respect
to any such tax, assessment, charge, levy or claim so contested.
 
(b) Do or cause to be done all things reasonably necessary to preserve and keep
in full force and effect its corporate existence, rights and franchises and
comply with all laws applicable to the Company, except where the failure to
comply would not have a material adverse effect on the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) At all times maintain, preserve, protect and keep its property used or
useful in the conduct of its business in good repair, working order and
condition, and from time to time make all needful and proper repairs, renewals,
replacements and improvements thereto as shall be reasonably required in the
conduct of its business.
 
(d) At all times keep true and correct books, records and accounts reflecting
all of its business affairs and transactions in accordance with GAAP.  Such
books and records shall be open at reasonable times and upon reasonable notice
to the inspection of the Payee or its agents.
 
(e) Pay all taxes imposed upon them or any of their properties or assets or with
respect to any of their franchises, businesses, income or property before any
penalty accrues thereon.
 
(f) Maintain or cause to be maintained with financially sound and reputable
insurers (rated A+ or better by Best Rating Guide), public liability, worker’s
compensation, respect to their businesses and properties against loss or damage
of the kinds customarily carried or maintained by corporations of established
reputation engaged in similar businesses and in amounts reasonably acceptable to
the Purchaser.  The Company shall cause the Purchasers to be named as “lender’s
loss payee” on all insurance policies relating to any Collateral (as defined in
the Security Agreement) and as “additional insured” under all liability
policies, in each case pursuant to appropriate endorsements in form and
substance reasonably satisfactory to the Purchasers, collaterally assign to the
Purchasers as security for the payment of the obligations under the Notes all
business interruption insurance of the Company.  Except for insurance payments
needed to replace equipment so the Company can perform its historic business in
the ordinary course, and provided there is no default and/or any event of
default in any Transaction Documents, the Company shall apply any proceeds
received from any policies of insurance relating to collateral to the
obligations under the Notes;
 
(g) Comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority as now in effect and which may be imposed
in the future in all jurisdictions in which the Company is not doing business of
may hereafter be doing business; and
 
(h) Provide to each Purchaser (as defined in the Purchaser Agreement), all
financial and other information and data that the Company provides to Silicon
Valley Bank (“SVB”), at the same time and in the same manner that it provides
such information to SVB.
 
 
6

--------------------------------------------------------------------------------

 
 
7. Security; Guaranties.
 
Subject and subordinated only to Liens securing the Company’s obligations to the
Senior Bank pursuant to the Senior Credit Agreement, the indebtedness evidenced
by this and other Notes and the obligations created hereby and thereby are (i)
secured, pursuant to a Security Agreement in favor of the Holder and other
holders of Notes by a senior first priority lien on the Company’s assets,
pursuant to and in accordance with the Security Agreement by the Company and its
Subsidiaries (as defined in the Purchase Agreement),in favor of the holders of
the Notes (the “Security Agreement”), and (ii) guaranteed by a Guaranty
Agreement by the  Subsidiaries (the “Guaranty Agreement”).  The Company
represents and covenants that such grant of security interest and guaranties
are, and shall remain while any indebtedness  under any of the Notes is
outstanding (including, but not limited to principal and accrued but unpaid
interest thereon), senior in right to all other security interests and
guaranties, of the Company with regard to  all Company assets and is not and
shall not be subordinated to any other security interest or guaranty of any
other party, except for obligations to the Senior Bank, pursuant to the Senior
Credit Agreement.
 
8. Events of Default.  Each of the following shall constitute an “Event of
Default” hereunder:
 
(a) The Company shall fail to pay, any payments related to the Notes including,
but not limited to, any principal amount of this Note, accrued interest
thereon,  any amortization payment the Base Period Applicable Accrued Value or
the Extended Period Applicable Accrued Value (as the case may be), whether at
the Base Period Maturity Date or Extended Period Maturity Date (as the case may
be), upon acceleration or otherwise, or, if the Notes are prepaid pursuant to
Section 4 hereof or otherwise, the Initial 12 Month Period Prepayment Amount or
the Second 12 Month Period Prepayment Amount, as the case may be;
 
(b) The Company shall fail to pay any other amount under this Note when due and
payable (whether at the maturity date therefor, upon acceleration or otherwise);
 
(c) There shall have occurred and be continuing without cure for a period of
five (5) business days a breach by the Company of any provision of this Note,
the Security Agreement, the Warrant, the Guaranty, the Registration Rights
Agreement, the Purchase Agreement and all other documents executed in connection
herewith and therewith (collectively, the “Transaction Documents”);
 
(d) any representation or warranty made by the Company in the Transaction
Documents shall have been untrue or misleading in any material respect when
made;
 
(e) except as otherwise may be addressed in this Section 8 or elsewhere, any
covenant, agreement or obligation of the Company in any Transaction Document
shall cease to be enforceable, or shall be determined by a court of competent
jurisdiction to be unenforceable in any material respect and such
unenforceability is not cured within five (5) Business Days after notice;
 
(f) The Company shall sell, transfer, lease or otherwise dispose of all or any
substantial portion of its assets in one transaction or a series of related
transactions, participate in any share exchange, consummate any
recapitalization, reclassification, reorganization or other business combination
transaction or the Company shall adopt a plan of liquidation or dissolution or
agree to do any of the foregoing;
 
 
7

--------------------------------------------------------------------------------

 
 
(g) The Company shall have applied for or consented to the appointment of a
custodian, receiver, trustee or liquidator, or other court-appointed fiduciary
of all or a substantial part of its properties; or a custodian, receiver,
trustee or liquidator or other court appointed fiduciary shall have been
appointed with or without the consent of the Company; or the Company is
generally not paying its debts as they become due by means of available assets,
or has made a general assignment for the benefit of creditors; or the Company
files a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any insolvency law, or an answer admitting the material allegations of a
petition in any bankruptcy, reorganization or insolvency proceeding or has taken
action for the purpose of effecting any of the foregoing; or if, within ninety
(90) days after the commencement of any proceeding against the Company seeking
any reorganization, rehabilitation, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the Federal bankruptcy code or
similar order under future similar legislation, the appointment of any trustee,
receiver, custodian, liquidator, or other court-appointed fiduciary of the
Company or of all or any substantial part of its properties, such order or
appointment shall not have been vacated or stayed on appeal or otherwise or if,
within ninety (90) days after the expiration of any such stay, such order or
appointment shall not have been vacated (collectively, “Insolvency Events”);
 
(h) Any Insolvency Event shall have occurred with respect to any Subsidiary;
 
(i) If the Company’s Days Sales Outstanding (as defined below) for any quarter
(as determined as of the last day of any such quarter and based upon the
consolidated financial statements of the Company included in the Company’s
Quarterly Reports on Form 10-Q for the applicable quarter), is 80 days or
greater (“Days Sales Outstanding”). For purposes of this Section 8(i), “Days
Sales Outstanding” shall equal for any quarter being calculated, the quotient of
(i) the Company’s consolidated accounts’ receivable (net of allowance for
written-off receivables), divided by (ii) the quotient of (a) the Company’s
consolidated revenues for the last three months, divided by (b) 90; provided,
however, if there is a default of this Section 8(i), the Company shall have 30
days to cure such default.  All quarterly calculations of Days Sales Outstanding
must be provided to the Purchasers in a certificate signed by the CEO and CFO of
the Company and set forth in detail such calculations.  Such certificate must be
approved in writing by the Agent (as defined in the Security Agreement of even
date herewith).
 
Upon the occurrence of any Event of Default and during its continuation as
provided hereunder, the Holder may, at its option, declare all amounts due
hereunder to be due and payable immediately and, upon any such declaration, the
same shall become and be immediately due and payable.  If an Insolvency Event
occurs with respect to the Company or any Subsidiary, then all amounts due
hereunder, which amounts shall include the Base Period Applicable Accrued Value
or Extended Period Applicable Accrued Value (as the case may be) shall become
immediately due and payable without any declaration or other act on the part of
the Holder.  Upon the occurrence of any Event of Default and during its
continuation as provided hereunder, the Holder may, in addition to declaring all
amounts due hereunder to be immediately due and payable, pursue any available
remedy, whether at law or in equity.  If an Event of Default occurs and during
its continuation as provided hereunder, the Company shall pay to the Holder the
reasonable attorneys’ fees and disbursements and all other reasonable
out-of-pocket costs incurred by the Holder in order to collect amounts due and
owing under this Note or otherwise to enforce the Holder’s rights and remedies
hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
9. Waiver of Presentment, Demand and Dishonor.  The Company hereby waives
presentment for payment, protest, demand, notice of protest, notice of
non-payment and diligence with respect to this Note, and waives and renounces
all rights to the benefit of any statute of limitations or any moratorium,
appraisement, exemption or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Federal Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals and modifications hereof.
 
No failure on the part of the Holder hereof to exercise any right or remedy
hereunder with respect to the Company, whether before or after the happening of
an Event of Default, shall constitute a waiver of any future Event of Default or
of any other Event of Default.  No failure to accelerate the debt of the Company
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; nor shall be deemed to be a novation of this Note or
a reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right the Holder may have, whether by the laws of the state governing
this Note, by agreement or otherwise; and the Company hereby expressly waives
the benefit of any statute or rule of law or equity that would produce a result
contrary to or in conflict with the foregoing.
 
10. Enforcement Costs.  In the case of any Event of Default under this Note, the
Company shall pay to Holder such reasonable amounts as shall be sufficient to
cover the cost and expense of such Holder due to such Event of Default,
including all reasonable attorneys fees and expenses and all reasonable costs of
collection and enforcement.
 
11. Amendment; Waiver.  Any term of this Note may be amended or waived only upon
the written consent of the Company and the consent of the Holder.  No such
waiver or consent on any one instance shall be construed to be a continuing
waiver or a waiver in any other instance unless it expressly so provides.
 
12. Transfers.  The Holder shall have the right to transfer this Note or any
interest herein in any transaction meeting the requirements of applicable
securities laws.
 
13. Binding Effect, Governing Law; Consent to Jurisdiction.  This Agreement
shall be governed by and construed solely and exclusively in accordance with the
internal laws of the State of New York without regard to the conflicts of laws
principles thereof. The parties hereto hereby expressly and irrevocably agree
that any suit or proceeding arising directly and/or indirectly pursuant to or
under this Agreement shall be brought solely in a federal or state court located
in the City, County and State of New York. By its execution hereof, the parties
hereby covenant and irrevocably submit to the inpersonam jurisdiction of the
federal and state courts located in the City, County and State of New York and
agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in New York City. The parties hereto expressly and irrevocably
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
all of its reasonable counsel fees and disbursements.
 
 
9

--------------------------------------------------------------------------------

 
 
Each of the Company and, by its acceptance of this Note, the Holder irrevocably
submits to the exclusive jurisdiction of any state or federal court located in
the State of Connecticut for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Note and the transactions
contemplated hereby.  Each of the Company and, by its acceptance of this Note,
the Holder irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court.  Each
of the Company and, by its acceptance of this Note, the Holder irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
14. Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified; (b) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (c) the next business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company or the Holder at the address below or at such address as
either party hereto may designate by ten (10) days’ advance written notice to
the other party hereto.
 
If to the Company:
 
Decisionpoint Systems, Inc.
19655 Descartes
Foothill Ranch, CA  62910-26090
Attention:                      Nicholas R.
Toms                                                      


 
With a copy, which will not constitute notice to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attention: Gregory Sichenzia


 
If to the Holder:
 
c/o Genesis Merchant Partners, LP
15 Valley Drive
Greenwich, Connecticut  06831






With a copy which will not constitute notice, to:


Gusrae, Kaplan, Bruno & Nusbaum PLLC
120 Wall Street – 11th Floor
New York, New York 10005
Attention:  Lawrence G. Nusbaum


[SIGNATURE PAGE TO FOLLOW]
 
 
10

--------------------------------------------------------------------------------

 

 
 [SIGNATURE PAGE DECISIONPOINT SYSTEMS, INC.
SECURED PROMISSORY NOTE]
 


 
ATTEST:
 
 
    ________________________
    Name:
    DECISIONPOINT SYSTEMS, INC.
 
 
By:   ________________________
Name:
Title:
       

Dated:  As of December ____, 2009
 





















